Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 1 of 35




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

Civil Action No. ____________

E.M.M.,
N.M.M., and
G.J.M., individually
                       Plaintiffs                              JURY DEMANDED
v.

Douglas County, Colorado,
Lesa Adame, individually and
Carl Garza, individually
                    Defendants

_________________________________________________________________

                              COMPLAINT
_________________________________________________________________


       E.M.M., N.M.M. and G.J.M., individually as Plaintiffs, allege and state:

       1.     Plaintiffs’ claims arise under 42 U.S.C. § 1983 from a series of acts

leading up to May 6, 2009, at a time when they were minor children, and were

unconstitutionally seized in Douglas County, Colorado, without a warrant or valid court

order, without an exigency and without consent, from a private home and wrongfully

detained for five days in Kansas. Defendants’ actions were conducted under color of

state law, without due process or probable cause and as the result of a conspiracy,

depriving Plaintiffs of procedural due process, their liberty, their right to familial

association, their right to travel and their rights under the Privileges and Immunities

Clause of Article IV of the United States Constitution and the Uniform Child Custody

Jurisdiction and Enforcement Act, C.R.S. §14-13-101 et seq..


                                            1
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 2 of 35




                              JURISDICTION AND VENUE

       2.     Jurisdiction is authorized under 42 U.S.C. § 1983 (civil rights), 28 U.S.C.

§1331 (authority for civil actions), 28 U.S.C. §1343 (redress for the deprivation of

rights).

       3.     Venue is proper under 28 U.S.C. § 1391(b)(2), because “a substantial part

of the events” giving rise to the claim occurred in the District of Colorado.

                                         PARTIES

       4.     Plaintiffs. are over the age of 18, reside in Littleton, Colorado, and bring

suit on their own behalf within two years of having turned 18.

       5.-9. Intentionally left blank.

       10.    Defendant Lesa Adame, at the relevant times, was a social worker acting

under color of state law, being then an employee of the Colorado Department of Social

Services and/or Douglas County Department of Human Services, and is sued

individually, although liability is not sought on the basis of respondeat superior.

       11.    Defendant Carl Garza, at the relevant times, acted under color of state

law, being then an employee of the Douglas County Sheriff’s Office, and is sued

individually, although liability is not sought on the basis of respondeat superior.

       12.    Douglas County, Colorado, is a Colorado political subdivision with

authority over the Douglas County Sheriff’s Office, although liability is not sought on the

basis of respondeat superior.

                                FACTUAL ALLEGATIONS

       13.    John Doe (“Mr. Doe”) and Jane Doe (“Mrs. Doe”) (together, the “Parents”),

                                              2
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 3 of 35




who are not parties to this suit, are the parents of Plaintiffs and eight other children.

       14.    Mrs. Doe holds a Bachelor of Science degree in nursing from Franciscan

University of Steubenville, Ohio, and has worked as a registered nurse in hospital

oncology.

       15.    Mr. Doe holds a history degree from Franciscan University in Steubenville,

Ohio, and owns a construction/remodeling business.

       16.    Prior to moving to Colorado in 2009, the Parents and their ten children

resided in Johnson County, Kansas.

       17.    The Parents were friends from college days with another couple, Dr. and

Mrs. G., who at the times relevant hereto, resided in unincorporated Douglas County,

Colorado (the “G.’s”).

       18.    In the spring of 2008, one of the younger of ten Doe children began

exhibiting troubling behavior and making troubling comments.

       19.    The said child’s comments implicated a relative on Mrs. Doe’s side of the

family of taking improper liberties with the child more than two years earlier, i.e., in 2006

or before.

       20.    The Parents voluntarily made arrangements for counseling for the

reporting child and for certain siblings who may have witnessed the crimes.

       21.    By June of 2008, the Parents had learned sufficient details to decide to

make a report to Kansas state authorities at SRS/DCF.

       22.    The Parents advised SRS/DCF that they had not allowed any of their

children to have any contact with the said relative or any other members of Mrs. Doe’s

family after 2006.

                                              3
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 4 of 35




       23.    Gildner, Abney and Webb knew the Doe children were not in any present

danger of physical abuse or neglect when the report was taken and thereafter.

       24.    Abney or Webb assigned Gildner to communicate with the Doe family

concerning their case.

       25.    On or about June 13, 2008, Gildner met with Mrs. Doe at the Doe home to

conduct a standard safety assessment of the home.

       26.    In June of 2008, Gildner knew that:

              a.      the Parents had voluntarily scheduled the child for counseling with

a child psychologist, Dr. “C.”;

              b.     Dr. C. was employed by KVC Behavioral Healthcare, an entity

approved to receive patient referrals from SRS/DCF;

              c.     none of the Doe children was in danger of harm by the relative;

              d.     none of the Doe children was in danger of harm or neglect by the

Parents.

              e.     Mrs. Doe had already conferred with attorneys and clergy.

              f.     Gildner’s safety assessment of the home revealed no evidence that

the Parents were neglecting their children’s physical needs.

       27.    Gildner was advised early on in her handling of the case that the Does

were hoping to move to Colorado and Gildner did not make known to the Parents any

objection to their moving.

       28.    Gildner never personally conducted a detailed fact finding interview with

the reporting child, but “waited for the Sunflower House interview.”

       29.    The child confirmed her report at a Sunflower House interview on or about

                                            4
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 5 of 35




July 7, 2008.

       30.      Gildner, Abney and Webb utilized Sunflower House to conduct interviews

with three older siblings on or about July 10, 2008.

       31.      Gildner closed the SRS/DCF file after law enforcement informed her that

criminal charges would not be brought against the relative.

       32.      At the time that the SRS/DCF file was closed, Gildner, Webb and Abney

knew that the reporting child was “receiving services in the community” through

counseling.

       33.      At no time was Mrs. Doe under an order by SRS/DCF to obtain counseling

for herself.

       34.      After SRS/DCF closed its file, the reporting child shared additional, more

graphic details of the abuse, which the Parents reported to SRS/DCF.

       35.      Gildner referred the child to Sunflower House again on or about November

26, 2008.

       36.      Gildner confirmed that the child was receiving counseling at the time of the

second Sunflower House interview.

       37.      In November of 2008, Gildner re-opened the SRS/DCF file in connection

with the reporting child’s newly disclosed details.

       38.      On or about December 8, 2008, an older child reported abuse by the

same relative, which report was made during therapy with Dr. C. and was made known

to SRS/DCF.

       39.      Gildner received phone messages on January 5 and 6, 2009, from Mrs.

Doe.

                                              5
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 6 of 35




        40.    On or about January 14, 2009, Gildner directed the second-reporting child

to Sunflower House to be interviewed regarding her allegations of abuse.

        41.    Mr. Doe was present at the said Sunflower House on the day of the

interview of the second-reporting child on January 14, 2009.

        42.    Gildner took a position that the abuse never occurred.

        43.    Instead of verifying with the children’s counselor, Dr. C., the validity of the

children’s independent reports, Gildner engaged on a course of conduct to smear Mrs.

Doe.

        44.    Gildner knew Mrs. Doe had been seeing a physician for pre-natal and

post-delivery care.

        45.    Without conferring with Mrs. Doe’s physician or any other medical expert,

Gildner baselessly pronounced that Mrs. Doe had post-partum depression and mental

instability.

        46.    Gildner had no medical qualifications to diagnose Mrs. Doe with post-

partum depression or mental instability.

        47.    Gildner took a position that the Doe children would be harmed if SRS/DCF

personnel interviewed them about new details of abuse.

        48.    Gildner, disregarding their existing counseling regimen, took a position

that the Doe children needed counseling to overcome their supposed false beliefs about

the abuse.

        49.    Gildner took a position that Mrs. Doe needed counseling to overcome her

supposed false beliefs about the abuse.

        50.    Mrs. Doe agreed to begin counseling in an effort to satisfy Gildner’s

                                              6
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 7 of 35




outrageous demands that she do so.

       51.     Gildner took a position that if the Parents pursued legal action against the

suspect, either civilly, criminally, or through further investigation conducted by

SRS/DCF, the children would be harmed by “borderline emotional abuse.”

       52.     Gildner communicated her positions, set forth above, to Mr. and Mrs. Doe.

       53.     Because Gildner disbelieved the children’s claims of abuse and had

embarked on a smear campaign against Mrs. Doe, Mr. and Mrs. Doe attempted to

cease contact with Gildner, even though they themselves had voluntarily initiated the

opening of the case with SRS/DCF.

       54.     At the time that Mr. and Mrs. Doe attempted to cease contact with Gildner,

Gildner, Abney and Webb had no intention of further investigating the children’s claims

of abuse, and Gildner had taken an adversarial position to the Parents.

       55.     Mr. Doe communicated to Webb and Abney that he did not wish to have

further contact with Gildner due to the animosity created by her antagonistic, biased and

baseless positions.

       56.     Webb and Abney refused to replace Gildner with someone different and

thereby actively supervised, authorized, agreed to, and participated in Gildner’s actions

with knowledge of the circumstances.

       57.     Gildner contacted Mr. Doe despite knowing that he had asked her

superiors to remove her from their case.

       58.     After Mr. Doe complained about her, Gildner retaliated by threatening to

initiate a court action.

       59.     After Mr. Doe complained about her, Gildner further retaliated by requiring

                                             7
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 8 of 35




that the entire family participate in “Family Preservation Services,” intending to cause

the Parents and children to stop believing that the children’s abuse had occurred.

      60.    Gildner met with Webb and Abney, who approved of her taking retaliatory

legal action against Mr. and Mrs. Doe and their ten children, thereby actively

supervising, authorizing, agreeing to, and participating in Gildner’s actions with

knowledge of the circumstances.

      61.    Gildner “offered Family Preservation Services” to Mr. Doe on or about

January 20, 2009.

      62.    On or about January 23, 2009, Gildner received a message from Mrs. Doe

stating that instead of Family Preservation Services, “she was going to seek counseling

services through Catholic Charities.”

      63.    Gildner made no objection to Mrs. Doe’s decision to seek counseling

through Catholic Charities instead of through Family Preservation Services.

      64.    Following the said message from Mrs. Doe on January 23, 2009, Gildner

did not contact the Parents until after Mr. Doe lodged a complaint against her.

      65.    Gildner received, on or about February 12 and 23, 2009, two more reports

regarding the allegations by the second-reporting child.

      66.    Near the end of February 2009, Mr. Doe filed a formal complaint with

SRS/DCF concerning Gildner’s inaction.

      67.    The SRS/DCF posture was to maintain the social worker, Gildner, who

was the subject of a complaint, as the primary contact with the complainant, in this

case, Mr. and Mrs. Doe.

      68.    Despite his complaint about her, Gildner contacted Mr. Doe, who was

                                            8
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 9 of 35




“very upset that [Gildner] was the one contacting him . . . because [his complaint] was

about the services that [she] was providing and those that [she] was working with.”

      69.    Mr. Doe was concerned that no medical exams were ordered and no

follow up interviews were being conducted.

      70.    Gildner opposed conducting additional medical exams or interviews.

      71.    Gildner sought to have a meeting with Mr. Doe to “discuss [her] concerns

about the children being subjected to ongoing interviews and discuss how the family

was going to move on from these allegations.”

      72.    Gildner disbelieved the children’s claims of abuse and, in contrast,

believed the denials by the suspected relative and the children’s grandmother, who was

the mother of both Mrs. Doe and the suspected relative.

      73.    In talking to Mr. Doe, Gildner threatened him that “if they chose not to

meet with us that we would possibly have to staff the case with the District Attorney’s

Office and possibly get the Court involved if they chose not to participate in services or

meet with us to discuss the concerns.”

      74.    The reason Gildner insisted on meeting with Mr. Doe and imposing Family

Preservation Services was to exercise heavy-handed punishment against the Parents

for lodging a complaint against Gildner and/or to attempt to disabuse the Parents and

their children of the notion that the abuse had occurred.

      75.    Gildner knew that Mr. and Mrs. Doe thereafter communicated with

Gildner’s supervisors, Angela Webb and Tina Abney.

      76.    At a “multidisciplinary meeting,” SRS/DCF through Gildner, Abney and

Webb recommended that if Mr. and Mrs. Doe refused to meet with Gildner, that she

                                             9
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 10 of 35




“contact the DA’s office for filing a child in need of care petition.”

       77.    On or about March 10, 2009, a third child of Mr. and Mrs. Doe was

reported to SRS/DCF as having experienced abuse by the same suspected relative.

       78.    The recommendation by Gildner, Abney and Webb to file a child in need

of care petition was not based on the Doe children needing counseling services,

because the children were then already receiving counseling services by a counseling

group approved by SRS/DCF.

       79.    The recommendation by Gildner, Abney and Webb to file a child in need

of care petition was not based on Mrs. Doe not receiving counseling, because she had

by then already agreed to receive counseling services through Catholic Charities.

       80.    The recommendation by Gildner, Abney and Webb to file a child in need

of care petition was not based on concerns for the children’s safety because, firstly, the

children had not been in contact with the suspected relative for more than two years

and, secondly, Gildner, Abney and Webb wholly disbelieved the children’s reports of

abuse.

       81.    The recommendation by Gildner, Abney and Webb to file a child in need

of care petition was not based on a refusal to accept Family Preservation Services,

because Mrs. Doe had agreed to private counseling to which SRS/DCF had voiced no

objection, and further, because no formal order for Family Preservation Services was

entered or served upon the Parents prior to the filing of the child in need of care

petitions.

       82.    Under K.S.A. 38-2202(d), Plaintiffs:

              a.      were not without adequate parental care, control or subsistence;

                                               10
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 11 of 35




              b.       were not without care or control necessary for their physical, mental

or emotional health;

              c.       had not been physically, mentally or emotionally abused or

neglected or sexually abused;

              d.       had not been placed for care or adoption in violation of law;

              e.       had not been abandoned nor were they without a known living

parent;

              f.       were not in violation of K.S.A. 38-2202(d)(7) through (13).

       83.    The recommendation by Gildner, Abney and Webb to file child in need of

care petitions was made without probable cause to believe that Plaintiffs met the

definition for a “child in need of care” under K.S.A. § 2202 (d).

       84.    The recommendation by Gildner, Abney and Webb to file a child in need

of care petition was made:

              a.       in retaliation for Mr. Doe’s formal complaint about Gildner’s

handling of his children’s reports of abuse;

              b.       in an unconstitutional effort to stop Mr. and Mrs. Doe from

exercising their rights to pursue criminal and civil claims against the suspected relative;

              c.       as an unconstitutional punishment for allegedly discussing with the

children their memories of abuse “outside of a therapeutic setting.”

       85.    On or about April 20, 2009, Gildner pursued her retaliation against Mr. and

Mrs. Doe through Assistant District Attorney Jaclynn J.B. Moore, who filed ten Child-in-

Need-of-Care (“CINC”) petitions in the District Court for Johnson County, Kansas.

       86.    The CINC petitions outrageously requested termination of Mr. and Mrs.

                                               11
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 12 of 35




Doe’s parental rights, appointment of a permanent custodian for Plaintiffs and their

siblings, temporary removal of Plaintiffs and their siblings from their Parents’ custody,

and an order of child support.

       87.     The basis for filing the ten CINC petitions was Gildner’s referral to the

DA’s office, approved by Webb and Abney, and thereby they actively supervised,

authorized, agreed to, and participated in Gildner’s actions with knowledge of the

circumstances.

       88.     None of the CINC petitions sought immediate custody of the children.

       89.     None of the CINC petitions prohibited travel by the Doe Parents and

children.

       90.     None of the CINC petitions set forth the fact that Mr. Doe had made a

formal complaint about Gildner to SRS/DCF.

       91.     All of the CINC petitions left Mr. and Mrs. Doe with unlimited custody of

their children.

       92.     The CINC petitions, filed on April 20, 2009, were set for a non-emergency

hearing three weeks later, on May 11, 2009.

       93.     On April 20, 2009, no emergency threatened the safety or health of the

Plaintiffs or their siblings.

       94.     According to Gildner’s testimony, Mr. Doe contacted Abney on or about

April 28, 2009, to agree to participate in Family Preservation Services.

       95.     According to Gildner’s testimony, Abney took no action to schedule Family

Preservation Services and instead referred Mr. Doe to contact either Gildner or Webb.

       96.     On April 28, 2009, no emergency existed so as to require Abney to

                                            12
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 13 of 35




schedule Family Preservation Services or have the children seized.

       97.    According to Gildner’s testimony, Mr. Doe reiterated to Webb on or about

April 29, 2009, his willingness to participate in Family Preservation Services.

       98.    According to Gildner’s testimony, Webb took no action to schedule Family

Preservation Services and instead referred Mr. Doe again to Gildner, who would be in

the office April 30, 2009.

       99.    On April 29, 2009, no emergency existed so as to require Webb to

schedule Family Preservation Services or have the children seized.

       100.   On April 30, 2009, Gildner took a call from someone (in the suspected

relative’s family) who was wondering if the Parents and children had left town.

       101.   On April 30, 2009, Gildner left a message on Mr. Doe’s cell phone about

“Family Preservation Services.”

       102.   Other than leaving a message on Mr. Doe’s cell phone on April 30, 2009,

Gildner made no further effort to contact the Parents prior to May 4, 2009.

       103.   On May 1, 2, 3 and 4, no emergency existed that required Gildner to

attempt to schedule Family Preservation Services or have the children seized.

       104.   On Monday May 4, 2009, Gildner was aware that members of the Doe

family were in Colorado, but decided to make an uninvited visit to the Doe home, where

she was met by Mr. Doe as she was getting out of her car.

       105.   Mr. Doe instructed Gildner that all contact needed to be through his

attorney, whose name he provided to Gildner.

       106.   Gildner failed and refused to call the Does’ attorney.

       107.   At no time did SRS/DCF, Gildner, Webb or Abney advise Mr. or Mrs. Doe

                                            13
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 14 of 35




that they were prohibited from traveling out of town prior to the CINC hearing scheduled

for May 11, 2009.

      108.   In fact, Mrs. Doe and the ten children were visiting the home of college

friends, Dr. and Mrs. G., who resided in unincorporated Douglas County, Colorado.

      109.   In fact, Mr. Doe provided the precise address to the Overland Park,

Kansas, police department who had asked him for the Colorado address.

      110.   In fact, Gildner did not attempt to contact the children’s court-appointed

guardian ad litem to inquire about their travel to Colorado prior to seeking the ex parte

orders, described below.

      111.   On Tuesday May 5, 2009, SRS/DCF through Gildner, Abney and Webb

sought Ex Parte Orders of Protective Custody in the District Court of Johnson County,

Kansas, a redacted copy of which one, by way of example, is attached hereto and

incorporated by reference herein as Exhibit 1 (the “Ex Parte Orders”).

      112.   At the time they sought the Ex Parte Orders, Gildner, Abney and Webb

knew that Plaintiffs and the other Doe children were not in danger of physical harm by

their parents or the relative or any other known danger, and they knew the precise

address of the children’s location at Dr. and Mrs. G’s home, which address they

themselves provided to the Colorado Agents, described below.

      113.   Neither Mr. Doe, who was in Kansas and available for service of process,

nor Mrs. Doe, whose location was known and who was available for service of process

in Colorado, was afforded notice and opportunity to be heard at a hearing prior to the

entry of the Ex Parte Orders.

      114.   No exigency existed to prevent service of process upon Mr. and Mrs. Doe

                                           14
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 15 of 35




prior to a hearing on the Ex Parte Orders.

       115.   On information and belief, Gildner, Abney and/or Webb fraudulently

misrepresented to the court the factual basis for obtaining the Ex Parte Orders.

       116.   The Ex Parte Orders falsely state or insinuate in a manner intended to

alarm and mislead:

              a.     that the Parents had committed physical, sexual, mental or

emotional abuse of their children when in fact such a statement had no basis in the

facts alleged in the CINC petitions or in the facts known to Gildner, Abney and Webb;

              b.     that Mr. and Mrs. Doe had refused Family Preservation Services

when in fact, according to Gildner’s testimony, Mr. Doe had specifically accepted the

offer of Family Preservation Services by contacting Abney on April 28, 2009, and Webb

on April 29, 2009;

              c.     that an emergency existed which threatened the safety of the

children when in fact Gildner, Abney and Webb knew that the safety of the Doe children

was never in question prior to, or upon filing of, the     request for the Ex Parte Orders

as evidenced by Gildner’s testimony and her actions including but not limited to:

              (1)    initially closing the SRS/DCF file,

              (2)    disbelieving that the childrens’ abuse two years earlier had

occurred at all,

              (3)    filing CINC petitions only after Mr. Doe had lodged a complaint

against Gildner;

              (4)    not seeking immediate custody upon filing the CINC petitions; and

              (5)    failing and refusing to contact the Parents’ attorney or the children’s

                                             15
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 16 of 35




guardian ad litem prior to seeking the Ex Parte Orders.

                 d.    that Mr. Doe “would not provide any information on the

whereabouts of the children” when in fact, according to Gildner’s testimony, Mr. Doe

personally instructed Gildner to contact the Parents’ attorney on May 4, 2009, but

Gildner intentionally refused or recklessly failed to make any such contact with the

Doe’s attorney prior to seeking the Ex Parte orders;

                 e.    that “the whereabouts and safety of the children [were] unknown”

when in fact Gildner, Abney and Webb knew that Mrs. Doe and children had gone to

Colorado and, furthermore, that Gildner, Abney and Webb made no effort to obtain

information from the children’s court-appointed guardian ad litem and when in fact the

children’s safety in the Parents’ custody was not in question.

       117.      No exigency existed to prevent the proper completion of an application

and written affidavit in support of the Ex Parte Orders.

       118.      On information and belief, Gildner, Abney and Webb intentionally or

recklessly failed to disclose material facts that, but for their omission, would have

resulted in a denial of the issuance of the Ex Parte Orders, including but not limited to

the following:

                 a.    that the CINC petitions contained no prohibition against travel by

the Parents and children before May 11, 2009, the CINC hearing date;

                 b.    that the request for Ex Parte orders was in retaliation for Mr. and

Mrs. Doe’s complaint against Gildner and/or for their retaining counsel to represent

them before the SRS/DCF;

                 c.    that Gildner, Abney and Webb had failed to contact either the

                                             16
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 17 of 35




children’s court-appointed guardian ad litem or Mr. and Mrs. Doe’s attorney prior to

seeking the Ex Parte Orders;

                d.     that Gildner, Abney and Webb disbelieved that any sexual abuse

had occurred at all;

                e.     that Gildner, Abney and Webb had no reasonable suspicion to

believe that Plaintiffs or any of the Doe children were in imminent danger of physical

harm or neglect;

                f.     that Plaintiffs and the other Doe children did not meet the definition

of “child[ren] in need of care” under K.S.A. § 38-2202(d).

       119.     The Ex Parte Orders:

                a.     did not order that the State of Kansas or Colorado or any other

persons other than Mr. and Mrs. Doe take custody of the Doe children;

                b.     did not order that Mr. and Mrs. Doe were prohibited from direct

physical and verbal contact with their children;

                c.     did not order that Mrs. Doe was prohibited from indirect

communication with her children;

                d.     did not order Mrs. Doe to be forcibly removed from the children’s

presence;

                e.     did not order that Mrs. Doe was prohibited from kissing her children

and telling them goodbye prior to being forcibly removed from their presence;

                f.     did not order that a safety plan be imposed summarily;

                g.     did not order that that Mr. Doe could not have phone contact with

the children;

                                              17
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 18 of 35




              h.     did not order that the children’s grandparents were prohibited from

contacting the Doe children.

       120.   On information and believe, any application for the Ex Parte Orders lacked

any objectively reasonable basis for believing that the facts alleged in support thereof

were sufficient to establish probable cause that Plaintiffs were being abused or

neglected or that they were in imminent peril of abuse.

       121.   At the time that Gildner, Abney and Webb sought the Ex Parte Orders,

clearly established law required that they have an objectively reasonable basis for

believing that the facts alleged in support thereof were sufficient to establish probable

cause that Plaintiffs were being abused or neglected or that they were in imminent peril

of abuse.

       122.   Gildner, Abney and Webb acted with plain incompetence or in knowing

violation of the law in applying for the Ex Parte Orders without any objectively

reasonable basis for believing that the facts alleged in support thereof were sufficient to

establish the requisite probable cause.

       123.   On May 6, 2009, while Mr. Doe was in Kansas, Mrs. Doe and all of the

Doe children were visiting Dr. and Mrs. G.’s quiet suburban home in Douglas County,

Colorado.

       124.   On said day, the Doe children ranged in ages from 6 months to 13 years

old.

       125.   That same day, Adame and Garza went together to the G.’s home to carry

out official business on behalf of the Douglas County Sheriff’s Office, the Department of

Human Services for Douglas Colorado, and the Colorado Department of Social

                                            18
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 19 of 35




Services, doing so at the instigation of the Kansas SRS/DCF, Gildner, Abney and

Webb.

         126.   When Garza arrived at the G.’s home, he stopped in front of the house

where his patrol car was visible for the inhabitants and the neighbors to see.

         127.   On information and belief, prior to arriving at the G.’s home, Garza and

Adame had done no independent investigation to determine that probable cause existed

to believe that an emergency existed with respect to the Plaintiffs’ safety.

         128.   Garza and Adame approached the G.’s property as a team to ring the

doorbell.

         129.   Someone other than Dr. G. answered the doorbell, and called Dr. G. to the

front door from another room in the house.

         130.   Garza was wearing a sidearm when Dr. G. greeted him.

         131.   Dr. G. stepped outside his house to find out why Garza and Adame were

there.

         132.   Standing outside of the G.’s house, Garza and/or Adame (the “Colorado

Agents”) represented that they were in possession of a court order from the State of

Kansas to seize custody of all ten of the Doe’s children, and demanded entry and

custody of the children.

         133.   Adame represented to Dr. G. that she had been contacted by the Kansas

SRS/DCF.

         134.   The Colorado Agents did not possess an order from a Colorado court

authorizing their actions at the G.’s home.

         135.   After calling an attorney-friend by telephone, Dr. G. asked the Colorado

                                              19
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 20 of 35




Agents to produce a warrant that authorized them to enter his home or to produce any

order from a Colorado court authorizing their demands.

       136.   One or more of the Colorado Agents represented to Dr. G. that they were

not required to obtain a warrant to have legal authority to enter the G.s’ home.

       137.   One or more of the Colorado Agents further stated to Dr. G., or stated in

words to the effect that, “We do this all the time”.

       138.   When Dr. G. expressed doubt about the Colorado Agents’ authority to

enter his home, Garza became belligerent, began raising his voice, and threatened Dr.

G. with arrest or contempt for interfering with law enforcement.

       139.   Garza further threatened Dr. G. with words, or words to the effect that, “I

don’t care what your lawyer says, we’re coming in and we’re taking these kids.”

       140.   Due to the Colorado Agents’ visible weapon, their false claims of legal

authority, their use of threats, intimidation, and loud and belligerent demeanor, Dr. G.

was powerless to prevent them from entering his house over his objection.

       141.   Inside the G.’s house, the Colorado Agents saw no emergency conditions

that threatened the safety of the Plaintiffs and the other Doe children.

       142.   Despite there being no emergency requiring it, the Colorado Agents

commanded Mrs. Doe to vacate the G.’s house immediately, causing tremendous

distress and anxiety to the Plaintiffs and their siblings.

       143.   The Colorado Agents falsely claimed that Plaintiffs and the other Doe

children were in the custody of the State of Kansas.

       144.   In fact, the Colorado Agents had every opportunity to observe for

themselves that there was no valid order placing the Doe children into the custody of

                                              20
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 21 of 35




the State of Kansas.

       145.   The Colorado Agents falsely claimed that Mrs. Doe was “high risk” or used

similar words to malign her in front of the Doe children.

       146.   The Colorado Agents issued summary orders inside the G.’s house, both

verbal and written, without a supporting court order, without prior notice, hearing or

probable cause, which the G’s, Mrs. Doe and the Doe children were forced to obey by

virtue of the Colorado Agents’ threats of force, intimidation and false claims of legal

authority,

       147.   Inside the G.’s house, Adame signed a hand-written document, a redacted

copy of which is attached as Exhibit 2 (the “Colorado Order”).

       148.   At the top of the Colorado Order are the names “Colorado Department of

Social Services” and “Douglas County Department of Human Services.”

       149.   The Colorado Order, paragraph 3, states: “The children are currently in

the custody of Kansas State Social Services.”

       150.   In fact, the Colorado Agents had no reasonable suspicion or probable

cause to believe that the Doe children were in the custody of Kansas State Social

Services, based on the plain and obvious language of the Ex Parte Orders.

       151.   The Colorado Order required the G.’s to take custody of the Doe’s children

and in paragraph 5 therein, to “follow through with this safety plan . . .”

       152.   The Colorado Order, paragraph 2, states: “[Mrs. Doe] will have no contact,

physical or verbal with any of the children, including any communication through Dr. G.

and his wife Mrs. G. or any 3rd party.”

       153.   In a later phone call from Adame to Dr. G., she verbally added other

                                              21
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 22 of 35




prohibitions to the Colorado Order, prohibiting Dr. G. from allowing Mr. Doe, or even his

parents, to talk to the children on the phone or have any contact with them.

      154.   Adame’s additional verbal orders were issued in cooperation and

agreement with Gildner, Abney and/or Webb.

      155.   Adame’s written and verbal orders were outside the scope of the Kansas

Ex Parte Orders.

      156.   Adame’s written and verbal orders were outside of her authority under

Colorado law.

      157.   Adame had no reasonable suspicion to believe that she had legal

authority to issue the verbal and written prohibitions contained in the Colorado Order.

      158.   Inside the G.’s house, the Defendants’ actions caused panic and severe

emotional distress to Plaintiffs and the other Doe children, who were weeping and

distraught that their mother was forced to leave them with no explanation,

reassurances, hugs or kisses due to the cruel and outrageous prohibitions by Adame

and Garza, instigated by Gildner, Abney and Webb.

      159.   At the time they delivered the Colorado Order, the Colorado Agents were

on notice that the Does’ baby was suffering from a rash, that other children were taking

prescription antibiotics to treat strep throat conditions, and that other children were

taking pink eye medication.

      160.   The Colorado Agents disregarded the fear and suffering and chaos they

could see they were imposing on Plaintiffs, their siblings, their mother, and on Dr. and

Mrs. G.

      161.   The Colorado Agents verbally informed the G.’s that government agents

                                           22
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 23 of 35




from Kansas would arrive at an unspecified time/day to take physical custody of the Doe

children from Dr. and Mrs. G.

       162.   In a subsequent phone conversation, Adame essentially admitted her

knowledge that the seizure of the Doe children was illegal by stating to Dr. G. the words,

or words to the effect that, “Something doesn’t seem right.”

       163.   The G.’s assessed the situation of the children, who were weeping from

being forcibly deprived of their mother’s companionship and care, and who were ill and

in need of medical supervision to administer their prescription antibiotics.

       164.   Based on the children’s best interests, the G.’s personally transported the

ten Doe children to Kansas from Colorado, driving them all through the night, in order to

protect the children from being further frightened and traumatized by the possibility of

riding hours and hours with strangers/government agents from Kansas, who the

Colorado agents had said would be arriving to seize the children.

       165.   The G.’s left a voice mail message with Adame to keep her informed

about the children’s whereabouts.

       166.   The G.’s delivered the Doe children the next day to the custody of

SRS/DCF in Johnson County, Kansas.

       167.   The G.’s unselfishly asked SRS/DCF, in the best interest of the children,

to place them all together in the G.’s temporary custody or in the custody of the

children’s paternal grandparents.

       168.   Rather than placing the children together in the G.’s custody or the

grandparents’ custody, SRS/DCF disregarded the children’s best interest and

proceeded arbitrarily to separate them from each other, from their parents, from their

                                            23
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 24 of 35




grandparents, from the G.’s and from anyone known to them, causing the children

obvious mental and physical anxiety, needless worry and grief.

       169.    At the office of the SRS/DCF, personnel made false and outrageous

statements maligning Mr. and Mrs. Doe in front of the Doe children and third parties.

       170.    At the office of the SRS/DCF, personnel made false and outrageous

claims, in the presence of the children and third parties, pronouncing that the children

were about to be permanently taken from their parents, that Mr. and Mrs. Doe’s parental

rights were about to be terminated, and that all ten children would be permanently

adopted by different families.

       171.    The actions by Gildner, Abney and Webb were not based on reasonable

and articulable suspicion that Plaintiffs or the other Doe children were being abused or

neglected by their parents nor that they were in imminent peril of abuse.

               a.    failing to identify a party to whom custody of the Doe children was

being awarded;

               b.    failing to “specify facts” forming the basis for finding that “an

emergency exists which threatens the safety of the [children];”

               c.    failing to state facts that a threat to the children’s safety was

“immediate;”

               d.    failing to order a duly authorized law enforcement officer to take

custody of the Doe children;

               e.    failing to prohibit Mr. and Mrs. Doe from visitation or custody of their

children.



                                             24
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 25 of 35




       172.    Any reliance by the Colorado Agents on the Kansas Ex Parte Orders was

unreasonable because said orders were patently defective on their face for reasons

including but not limited to:

               a.     failing to identify a party to whom custody of the Doe children was

being awarded;

               b.     failing to “specify facts” forming the basis for finding that “an

emergency exists which threatens the safety of the [children];”

               c.     failing to state facts that a threat to the children’s safety was

“immediate;”

               d.     failing to order a duly authorized law enforcement officer to take

custody of the Doe children;

               e.     failing to prohibit Mr. and Mrs. Doe from visitation or custody of their

children.

       173.    The Ex Parte Orders violated K.S.A. § 38-2242 (b)(1) by failing to set forth

“facts” upon which “the court has determined there is probable cause to believe the

allegations in the [verified] application are true.”

       174.    The Ex Parte Orders were “so lacking in indicia of probable cause as to

render official belief in its existence entirely unreasonable" by Garza.

       175.    At the time that Garza and Adame seized the Plaintiffs, clearly established

law made it “incumbent” upon any officer executing seizure orders to “ensure that such

seizure is lawfully authorized.”

       176.    No officer or social worker could have objectively believed that the Kansas

Ex Parte Orders were lawfully authorized.

                                               25
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 26 of 35




        177.    The Kansas Ex Parte Orders had not been docketed by a Colorado court

as required in C.R.S. § 14-11-101(4) and the Uniform Child Custody Jurisdiction and

Enforcement Act, C.R.S. §14-13-301 et. seq. (the “UCCJEA”) and Defendants deprived

Plaintiffs of the warrant, notice and hearing protections required by the UCCJEA and the

Constitution.

        178.    Garza knew no facts upon which to form a reasonable suspicion that the

Doe children were abandoned, lost, or seriously endangered in such children's

surroundings, or seriously endangering others, requiring immediate removal to be

necessary for such children's protection or the protection of others;

        179.    Garza knew no facts upon which to form a reasonable suspicion that the

Doe children had run away or escaped from such children's parents, guardian, or legal

custodian or that the children's parents, guardian, or legal custodian had not made a

report to a law enforcement agency that the children had run away from home;

        180.    Garza knew no facts upon which to form a reasonable suspicion that an

arrest warrant had been issued for such children's parent or guardian on the basis of an

alleged violation of C.R.S. § 18-3-304.

        181.    In taking the Doe children into custody without a Colorado court order,

Garza violated C.R.S. § 19-3-401 “Taking Children into Custody [by a law enforcement

officer]”.

        182.    For purposes of obtaining an order of protective custody under C.R.S. §

19-3-405, Adame and Garza knew no facts upon which to form a reasonable suspicion

to believe that continuing the Doe children's care and custody with Mr. and Mrs. Doe

would present a danger to the children's life or health in the reasonably foreseeable

                                            26
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 27 of 35




future.

          183.   Adame and Garza violated C.R.S. §19-3-405 by failing to obtain an order

of protective custody from a Colorado court prior to seizing the Doe children.

          184.   Adame and Garza lacked any objectively reasonable basis for believing

that the obviously defective Kansas Ex Parte orders were enforceable under the United

States Constitution or Colorado law.

          185.   At the time that Garza and Adame executed upon the Kansas Ex Parte

Orders by seizing Plaintiffs and their siblings, clearly established law required that

authorities have an objectively reasonable basis for believing that the facts alleged in

support thereof were sufficient to establish probable cause that Plaintiffs were being

abused or neglected or that they were in imminent peril of abuse.

          186.   Garza and Adame acted with plain incompetence, or in knowing violation

of the law, in executing upon the Kansas Ex Parte Orders without any objectively

reasonable basis for believing that the facts alleged in support thereof were sufficient to

establish the requisite probable cause.

          187.   Plaintiffs and their siblings were kept in detention with foster families and

were deprived of the love, care and companionship of their parents, grandparents,

siblings and Dr. and Mrs. G. for five days following their seizure.

          187a The CINC court found and made an entry into the court’s minutes, after

testimony by Gildner, that no probable cause existed for Plaintiffs’ removal from their

Parents and Grandparents.

          188.   Adame and Garza’s actions were the result of an unconstitutional policy,

practice or custom by Douglas County to ignore the insufficiency of out-of-state ex parte

                                               27
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 28 of 35




court orders and the procedures required by the Colorado Uniform Child Custody

Jurisdiction and Enforcement Act and thereby to ignore Plaintiffs’ procedural and

substantive rights to liberty and to familial association.

       188 a. Douglas County adopted a policy contained in a standing order, CJO 07-

11, authorizing the warrantless entry and seizure of Plaintiffs, which policy was the

moving force behind the deprivation of Plaintiffs’ liberty, procedural due process, familial

association and right to travel.

       189.   In the alternative, Douglas County reasonably should have known that

Adame and Garza and its other personnel would likely violate the Plaintiffs’

constitutional rights without a policy prohibiting personnel from seizing children without

probable cause and in derogation of due process of law on the basis of obviously

defective out-of-state ex parte orders.

       190.   Douglas County failed to adopt and/or implement any policy or policies

prohibiting the unconstitutional seizure of children on the basis of out-of-state ex parte

orders when such policy was needed to prevent predictable violations by Douglas

County personnel.

       190a. In response to Interrogatories asking for written documents “containing the

County’s official policy for handling requests to enforce out-out-state ex parte orders…”

Douglas County responded in salient part: “[T]here is no responsive written document . .

       191. The need for an official policy prohibiting the seizure of children on the basis

of out-of-state ex parte orders was so obvious that Douglas County’s failure to adopt

and implement any such a policy is properly characterized as deliberate indifference.

       191a. The need was obvious to Douglas County because its own policy manual,

                                              28
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 29 of 35




PAT-N-237, ¶D states: “Out-of-state Court Orders are not valid on their face in

Colorado,” except for Foreign Protection Orders described in PAT-D-201 as orders

“other than child support or custody orders,” and defined by C.R.S. §§18-6-803.5 and

13-14-104.

         192.   Douglas County was deliberately indifferent to training its employees,

including Adame and Garza, in protecting the Plaintiffs’ procedural and substantive

rights under the United States Constitution and the Uniform Child Custody Jurisdiction

and Enforcement Act (the “UCCJEA”) to be free from unlawful seizure without probable

cause.

         193.   In the alternative, Douglas County acted with deliberate indifference in

authorizing or in failing to adopt a policy or in failing to train personnel, including Garza

and Adame, to ensure that the Ex Parte orders to seize Plaintiff and his siblings were

executed upon only after such orders were examined for facial validity as to probable

cause.

         194.   By working together either in meetings and over the phone and by other

means of electronic communication, Defendants Adame and Garza conspired and

agreed with Gildner, Abney, Webb to deprive Plaintiffs of their rights as set forth above.

         195.   Garza, Adame and Douglas County’s unconstitutional acts, policies,

practices, customs or deliberate indifference were the proximate cause of damages to

Plaintiffs in an amount to be proved at trial.




                                                 29
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 30 of 35




                                FIRST CLAIM FOR RELIEF
                      (Unlawful Seizure - Against Adame and Garza)

          196.   Plaintiffs incorporate by reference the foregoing allegations and further

allege:

          197.   Without reasonable suspicion or probable cause, Adame, Garza approved

and/or conducted an unlawful seizure, within the State of Colorado, of the Doe children

by which Plaintiffs were deprived of their liberty without due process when they were

prohibited by the Colorado Order, and the verbal orders described hereinabove, from

any movement or travel with their mother, father and grandparents, who owned a home

nearby.

          198.   Under 42 U.S.C. § 1983,        Adame and Garza are liable for causing

Plaintiffs to be seized and deprived of their liberty in violation of the 4th Amendment of

the United States Constitution.

                             SECOND CLAIM FOR RELIEF
           (Deprivation of Procedural Due Process – Against All Defendants)

          199.   Plaintiffs incorporate by reference the foregoing allegations and further

allege:

          200.   Defendants failed to afford Plaintiffs notice and hearing in Colorado,

thereby depriving Plaintiffs of their right to procedural due process under the Fourteenth

Amendment to the United States Constitution and under Colorado’s UCCJEA.

          -201. Under 42 U.S.C. § 1983, Adame, Garza and Douglas County are liable for

causing Plaintiffs to be seized and deprived of their right to procedural due process.




                                               30
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 31 of 35




                                 THIRD CLAIM FOR RELIEF
                 (Deprivation of Familial Association – Against Adame and Garza)

          202.   Plaintiffs incorporate by reference the foregoing allegations and further

allege:

          203.   Adame and Garza caused Plaintiffs to be deprived of the love, affection,

care, companionship and other tangible and intangible goods connected to Plaintiffs’

relationship with their parents, siblings and grandparents.

          204.   Plaintiffs’ relationships with their parents, siblings and grandparents are

familial relationships protected by the United States Constitution.

          205.   Adame and Garza had specific intent to separate Plaintiffs from their

parents, siblings and grandparents as evidenced by: agreeing with Gildner, Abney and

Webb to execute upon the Kansas Ex Parte Orders in Colorado; agreeing not to provide

notice and hearing in Colorado under the UCCJEA; obtaining the Douglas County, CO

address from same; acting together and communicating with each other to evict

Plaintiffs’ mother, Mrs. Doe, from the home of Dr. and Mrs. G. while prohibiting Plaintiffs

from leaving with their mother and while prohibiting Plaintiffs, through written and verbal

orders, from movement and travel with their mother, father and grandparents; and by

the fact that said Defendants knew their concerted actions could and did result in

Plaintiffs’ detention.

          206.   Adame and Garza’s actions were shocking to the conscience of Plaintiffs

and to any reasonable person, and furthermore, Adame and Garza directed their

conduct and statements described above with knowledge they would adversely impact

Plaintiffs’ familial relationships.


                                              31
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 32 of 35




          207.   In balancing Plaintiffs’ protected interests in their familial relationships with

the interest of the government in Plaintiffs’ health and safety, the Plaintiffs’ interests

prevail against the said Defendants’ unwarranted intrusion, described above, upon their

rights.

          208.   Under 42 U.S.C. § 1983, Adame and Garza are liable for causing Plaintiffs

to be deprived of their familial associations in violation of the 14th Amendment of the

United States Constitution.

                              FOURTH CLAIM FOR RELIEF
                         (Conspiracy - Against, Adame and Garza)

          209.   Plaintiffs incorporate by reference the foregoing allegations and further
allege:

          210.   Adame and Garza conspired and agreed with Gildner, Abney, Webb, as

set forth hereinabove, and as more specifically set forth in paragraph 205, to deprive the

Plaintiffs of their rights set forth herein.

          211.   Adame and Garza were willing participants in acting together with Gildner,

Abney, Webb to deprive Plaintiffs of their rights.

          212.   Adame and Garza are liable for their conspiracy under 42.U.S.C. §1983,

or in the alternative, under Colorado common law.

                                 FIFTH CLAIM FOR RELIEF
                      (Deprivation of Right to Travel – All Defendants)

          213.   Plaintiffs incorporate by reference the foregoing allegations and further

allege:

          214.   Plaintiffs were entitled under the Constitution to a right to travel to

Colorado because no restriction on their travel or restriction on their Parents’ custody of


                                                32
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 33 of 35




them had been imposed prior to the seizure, described above.

          215.   In having Plaintiffs seized, Defendants proximately caused Plaintiffs to be

deprived of their right to travel.

          216.   Under 42 U.S.C. § 1983, Adame, Garza and Douglas County are liable for

causing Plaintiffs to be deprived of their right to travel.

                               SIXTH CLAIM FOR RELIEF
                    (Exemplary Damages – Against Adame and Garza)

          217.   Plaintiffs incorporate by reference the foregoing allegations and further

allege:

          218.   The actions of Adame and Garza were attended by intent, recklessness,

callous disregard or indifference to Plaintiffs’ rights, such that Plaintiffs are entitled to

exemplary damages.

                            SEVENTH CLAIM FOR RELIEF
             (Unlawful Policy or Deliberate Indifference – Douglas County)

          219.   Plaintiffs incorporate by reference the foregoing allegations and further

allege:

          220.   Douglas County adopted as its policy or practice, CJO 07-11, which, along

with the statement, “we do this all the time,” demonstrate that Douglas County had

authorized county Plaintiffs’ warrantless seizure without an exigency and/or based on

out-of-state ex parte court orders in violation of the United States Constitution and

Colorado law, including but not limited to the Colorado Uniform Child Custody

Jurisdiction and Enforcement Act (“UCCJEA”).

          221.   Garza’s actions were representative of Douglas County’s unwritten policy,

custom or practice of enforcing out-of-state ex parte court orders in violation of

                                               33
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 34 of 35




Colorado’s UCCJEA.

       222.   In the alternative, prior to seizing Plaintiffs, Douglas County acted with

deliberate indifference in failing to adopt a policy requiring Garza, or in failing to train

personnel, including Garza, to comply with the United States Constitution and Colorado

law, including but not limited to the Colorado UCCJEA

       223.   Under 42 U.S.C. § 1983, Douglas County is liable for causing Plaintiffs to

be seized and deprived of their liberty in violation of the 4th Amendment of the United

States Constitution.

                                      JURY DEMAND

       224.   Plaintiffs demand a jury on all claims triable to a jury.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that the Court will award them:

       A. Compensatory and/or general damages in the amount of $3,600,000.00;

       B. Exemplary damages in an amount to be determined at trial;

       C. Attorney’s fees and costs; and

       D. Such other and further relief that the Court deems just and proper.

                            Respectfully submitted,

                            MESSALL LAW FIRM, LLC

                            /s/ Rebecca R. Messall, Counsel for Plaintiffs
                            Rebecca R. Messall, CO Bar no. 16567
                            7887 E. Belleview Avenue, Suite 1100
                            Englewood, CO 80111
                            Phone 303.228.1685
                            Fax 303.228.2281
                            Email: rm@lawmessall.com
                            www.lawmessall.com


                                             34
Case 1:18-cv-02616-RBJ Document 1 Filed 10/12/18 USDC Colorado Page 35 of 35




Attachments
Exhibit 1 – Ex parte order
Exhibit 2 – Colorado order




                                     35
